THE THIRTEENTH COURT OF APPEALS

                                    13-14-00697-CV


  Hidalgo County EMS and Hidalgo County Emergency Medical Service Foundation
                                           v.
    Reynaldo Ramirez, Individually and as Personal Representative of the Estate of
 Yolanda Iris Flores, and as Representative of all Wrongful Death Beneficiaries, and as
                        Next Friend of R.F.R. and R.J.R., Minors


                                   On Appeal from the
                    445th District Court of Cameron County, Texas
                          Trial Cause No. 2014-DCL-0910-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are taxed against

appellants.

      We further order this decision certified below for observance.

January 29, 2015